Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the initial Office Action based on the application number 17/497055, filed 10/08/2021.   Claims 1-20 have been originally filed and have been considered below. Claims 1, 18, and 20 are the independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10430026, 10845961, and 11221738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with David L. Ciesielski on 07/26/2022.
The application has been amended as follows:
In the claims:
1.	(Currently amended)		A method comprising:
receiving, by a client computing system, a download from a server including: (i) a wiring diagram, (ii) symbol data associated with a first symbol, and (iii) a set of selectable identifiers including one or more selectable identifiers, wherein: 
the wiring diagram includes a representation of a vehicle component, but does not include any image captured by a camera, and
each selectable identifier of the set of selectable identifiers indicates a respective portion of supplemental information associated with the vehicle component and, when selected, causes a display user interface to display the respective portion of
displaying, on the display user interface after receiving the download, the wiring diagram and the first symbol without displaying the set of selectable identifiers;
receiving, while the wiring diagram and the first symbol are displayed on the display user interface without displaying the set of selectable identifiers, a first input corresponding to selection of the first symbol; 
displaying, on the display user interface in response to receiving the first input, the set of selectable identifiers; 
receiving, by the client computing system while the set of selectable identifiers is displayed, a second input corresponding to selection of a first selectable identifier from the set of selectable identifiers; and
displaying, on the display user interface in response to receiving the second input, the respective 

2.	(Currently amended)		A method according to claim 1, wherein the download further includes the respective

3.	(Currently amended)		A method according to claim 1, wherein: 
the download further includes a hyperlink to the respective
the method further includes requesting, by the client computing system in response to receiving the second input, the respective respective

4.	(Original)	A method according to claim 1, further comprising:
displaying, on the display user interface, guidance for measuring a first circuit in a vehicle including the vehicle component, wherein:
	the guidance shows a connector at which a measurement of the first circuit can be made and an expected value corresponding to measuring the first circuit;
making the measurement and displaying a most-recent value of measuring the first circuit.

5.	(Original)	A method according to claim 4, wherein:
the connector includes multiple pins including at least a first pin connected to the first circuit, and
displaying the guidance for measuring the first circuit includes highlighting the first pin.

6.	(Currently amended)		A method according to claim 1, further comprising:
receiving, by the client computing system, an identifier of one or more characteristics of a vehicle having the vehicle component, and
outputting, by the client computing system, a request for the download, wherein the request for the download includes the identifier of
wherein receiving the download occurs after transmitting the request for the download.

7.	(Currently amended)		A method according to claim 1, wherein: 
the wiring diagram depicts a wiring harness connectable to or part of the vehicle component, 
the first symbol is a particular
the method further comprises:
receiving, by the client computing system while the wiring diagram and the first symbol are displayed, an input corresponding to selection of the particular
in response to receiving the input corresponding to selection of the particular

8.	(Original)	A method according to claim 7, wherein the download includes at least some of the one or more electrical measurements associated with the first circuit.

9.	(Original)	A method according to claim 8, wherein at least some of the one or more electrical measurements associated with the first circuit include a baseline value based on electrical measurements carried out on one or more vehicles other than a vehicle including the vehicle component. 

10.	(Original)	A method according to claim 7, further comprising:
transmitting, by a vehicle interface device, a request for a data value associated with a parameter identifier (PID) corresponding to the vehicle component, wherein the PID is associated with an electrical signal carried on the first circuit; 
receiving, by the vehicle interface device, the data value associated with the PID; and
converting, by the client computing system, the data value associated with PID to obtain the one or more electrical measurements.

11.	(Currently amended)		A method according to claim 7, further comprising:
displaying, on the display user interface in response to receiving the input corresponding to selection of the particular
the voltage waveform is based on data values received from a vehicle including the vehicle component by requesting data values associated with a parameter identifier that corresponds to the vehicle component, or
the voltage waveform comprises a two-dimensional plot of a measurement made by an oscilloscope, a digital volt-ohmmeter, or a digital multimeter.

12.	(Currently amended)		A method according to claim 7, further comprising:
displaying, on the display user interface in response to receiving the input corresponding to selection of the particular
the one or more numbers are based on data values received from a vehicle including the vehicle component by requesting data values associated with a parameter identifier that corresponds to the vehicle component, or
the one or more numbers are based on a measurement made by an oscilloscope, a digital volt-ohmmeter, or a digital multimeter.

13.	(Currently amended)		The method of claim 7, further comprising: 
displaying, on the display user interface in response to receiving the input corresponding to selection of the particularmaximum expected value of the one or more electrical measurements associated with the first circuit.

14.	(Original)	A method according to claim 13, wherein the minimum expected value of the one or more electrical measurements associated with the first circuit, the maximum expected value of the one or more electrical measurements associated with the first circuit, and the one or more electrical measurements are displayed in a single graph on the display user interface.

15.	(Original)	A method according to claim 1, wherein
the symbol data includes a default set of coordinate points with respect to a default size of the wiring diagram,
the set of coordinate points include one or more coordinate points that corresponds to a coordinate point of a grid defined for the display user interface, and
the client computing system establishes the first symbol based on the default set of coordinate points, the grid defined for the display and a zoom level of the wiring diagram with respect to the default size of the wiring diagram.

16.	(Original)	A method according to claim 1, wherein:
the download further includes service estimate information, 
the service estimate information includes one or more from among: cost information indicating a price of the vehicle component, or labor information pertaining to servicing of the vehicle component, and
the method further comprises:
displaying, on the display user interface while displaying the set of selectable identifiers, the service estimate information and one or more selection graphics associated with the service estimate information;
receiving, by the client computing system, a third input corresponding to selection of at least a portion of the one or more selection graphics associated with the service estimate information; and
outputting, by the client computing system in response to receiving the third input, a request to generate or update a service estimate based on the service estimate information. 

17.	(Original)	A method according to claim 1, wherein the supplemental information includes one or more from among: (i) component test information, (ii) real-fix information, (iii) removal and replacement information, (iv) connector view information, (v) component location information, (vi) a technical service bulletin, (vii) top diagnostic trouble code information, (viii) top symptom information, (ix) parameter identifier (PID) value information, (x) baseline data information, (xi) vehicle component calibration information, or (xii) vehicle component reset information. 

18.	(Currently amended)		A system comprising:
a display device;
a processor; and
data storage comprising instructions executable by the processor to cause the system to perform operations comprising:
receiving a download including: (i) a wiring diagram, (ii) symbol data associated with a first symbol, and (iii) a set of selectable identifiers including one or more selectable identifiers, wherein: 
the wiring diagram includes a representation of a vehicle component, but does not include any image captured by a camera, and
each selectable identifier of the set of selectable identifiers indicates a respective portion of supplemental information associated with the vehicle component and, when selected, causes the display to display the respective portion of
displaying, on a display user interface at the display device after receiving the download, the wiring diagram and the first symbol without displaying the set of selectable identifiers;
receiving, while the wiring diagram and the first symbol are displayed on the display without displaying the set of selectable identifiers, a first input corresponding to selection of the first symbol; 
displaying, on the display user interface in response to receiving the first input, the set of selectable identifiers; 
receiving, while the set of selectable identifiers is displayed, a second an input corresponding to selection of a first selectable identifier from the set of selectable identifiers; and
displaying, on the display user interface in response to receiving the second input, the respective 

19.	(Currently amended)		A system according to claim 18, wherein:
the wiring diagram depicts a wiring harness connectable to or part of the vehicle component, 
the first symbol is a particular
the system further comprises one or more from among: an oscilloscope, a digital volt-ohmmeter, or a digital multimeter,
the operations further comprise displaying, on the display user interface in response to receiving the first input corresponding to selection of the particular
the voltage waveform is based on data values received from a vehicle including the vehicle component by requesting data values associated with a parameter identifier that corresponds to the vehicle component, or the voltage waveform comprises a two-dimensional plot of a measurement made by the oscilloscope, the digital volt-ohmmeter, or the digital multimeter.

20.	(Currently amended)		A non-transitory computer readable medium having stored thereon instructions that, upon execution by a client computing system, cause the client computing system to perform operations comprising:
receiving a download from a server including: (i) a wiring diagram, (ii) symbol data associated with a first symbol, and (iii) a set of selectable identifiers including one or more selectable identifiers, wherein: 
the wiring diagram includes a representation of a vehicle component, but does not include any image captured by a camera, and
each selectable identifier of the set of selectable identifiers indicates a respective portion of supplemental information associated with the vehicle component and, when selected, causes a display user interface to display the respective portion of
displaying, on the display user interface after receiving the download, the wiring diagram and the first symbol without displaying the set of selectable identifiers;
receiving, while the wiring diagram and the first symbol are displayed on the display user interface without displaying the set of selectable identifiers, a first input corresponding to selection of the first symbol; 
displaying, on the display user interface in response to receiving the first input, the set of selectable identifiers; 
receiving, by the client computing system while the set of selectable identifiers is displayed, a second an input corresponding to selection of a first selectable identifier from the set of selectable identifiers; and
displaying, on the display user interface in response to receiving the second input, the respective 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 18, and 20:
As amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 18, and 20.
The closest prior art is Thorley et al. (U.S. Patent Application Pub. No. 2017/0177757).  Thorley discloses a system that displays an interactive wiring diagram in a graphical user interface and one or more wire loom images with multiple vehicle component images.  In addition to the wire loom image, a trace route is also displayed on a display.  The trace route includes wire traces identifying a plurality of wire connections corresponding to multiple wires within the wire loom.  Further, a processor may receive an input on the trace route specifying a starting point and an end point to view as the interactive wiring diagram using a map point selection icon.
The primary reason for the allowance of the claims in this case is the inclusion of: displaying, on the display user interface after receiving the download of a wiring diagram, symbol data, and a set of selectable identifiers, the wiring diagram and a first symbol of the symbol data without displaying the set of selectable identifiers; receiving, while the wiring diagram and the first symbol are displayed on the display user interface without displaying the set of selectable identifiers, a first input corresponding to selection of the first symbol; displaying, on the display user interface in response to receiving the first input, the set of selectable identifiers; receiving, by the client computing system while the set of selectable identifiers is displayed, a second input corresponding to selection of a first selectable identifier from the set of selectable identifiers; and displaying, on the display user interface in response to receiving the second input, the respective portion of supplemental information corresponding to the first selectable identifier, as are now included in all the independent claims 1, 18, and 20, in combination with the other limitations recited, which are not disclosed in the prior art of record.
Claims 2-17:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Claim 19:
	This claim incorporate the allowable subject matter of Claim 18, and are thus allowable.
Regarding Claim 1, the examiner interprets the recited “method” to inherently involves the use of a computer in which the “receiving, by a client computing system, a download from a server” step (Line 2) and the “displaying, on the display user interface” step (Line 10) both involve computer instructions executing within a computer processor. Thus, the recited “method” comprises statutory subject matter.
Regarding Claim 18, the examiner interprets the recited “system” to include at least one “processor”, a computer hardware component.  Thus, the recited “system” comprises statutory subject matter.
Regarding Claim 20, the examiner interprets the recited a “non-transitory computer readable medium” to exclude any propagation signals and carrier waves that are used to transmit information to electronic devices.  Thus, the recited “non-transitory computer readable medium” comprises statutory subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177